Citation Nr: 1535866	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida which denied service connection for MDS, to include as secondary to herbicide exposure.

The Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran has MDS that is related to conceded in-service herbicide exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for MDS is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for MDS; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board observes that the Veteran served in the Republic of Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that his current MDS is a result of his exposure to herbicides while he served in Vietnam.  He claimed that he was frequently exposed to jet fuel and avgas during the performance of his duties.

In an August 2012 correspondence, a private physician who was a practicing hematologist/oncologist noted that the Veteran had been diagnosed with MDS.  This diagnosis was established by a bone marrow aspirate and biopsy in September 2011.  The physician noted that the Veteran had no previous chemotherapy or radiation therapy treatments.  Additionally, nutritional causes had been ruled out and there was no evidence of an autoimmune disorder or chronic infections.  The Veteran also did not abuse alcohol.  The physician therefore opined that it was as likely as not that the Veteran's MDS may be a result of exposure to dioxin.

In a May 2014 letter, a private physician noted that the Veteran served in the military from 1963 to 1965 and had been diagnosed presently with MDS.  During the Veteran's time in service, he was exposed to both benzene, a toxin found in JP-4 jet fuel and TCDD, a toxin found in Agent Orange.  The physician opined that it was more likely than not that the Veteran's MDS was a direct result of his exposure to both benzene and TCDD while stationed in Vietnam.  The physician noted a review of the Veteran's medical record dating back to 1963.  The physician also noted that the Veteran had a long and intense chemical exposure to the chemicals and that his MDS occurred in the absence of other known common risk factors such as chemotherapy, radiation exposure, alcohol abuse or nutritional deficits.  The physician's conclusions were based on a review of medical articles regarding the relationship between benzene and TCDD to the development of MDS.  Notably, the physician attached the voluminous amount of articles detailing this relationship along with his opinion.  The physician concluded that based on the attached medical and epidemiological articles and a review of the Veteran's claim, he firmly believed that it was as likely as not that the Veteran's MDS was caused by his exposure to benzene and/or TCDD during service in Vietnam.

In a June 2014 correspondence, an organic chemist who was the Department Chair of the Department of Chemistry at Johns Hopkins University noted that he had interviewed the Veteran and his family and extensively reviewed the pertinent scientific literature on the relationship between benzene and 2, 3, 7, 8 tetrachlorodibenzodioxin (TCDD) and MDS.  The organic chemist opined that he believed that it was at least as likely as not that the Veteran was chronically exposed to benzene and/or TCDD during service.  He also believed that it was less likely than not that the Veteran was exposed to any chemicals in his post-service life that would lead to his current medical condition.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for MDS as due to exposure to herbicides is warranted.

As a threshold matter, the Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, MDS is not a disease associated with Agent Orange exposure under 38 C.F.R. §3.309(e) (2014).  Thus, a grant of service connection based on a presumptive basis for an MDS disability is not warranted.  

However, the Board must also consider whether the Veteran's MDS was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As there is a current diagnosis of MDS, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, there are multiple positive nexus opinions from physicians which opine that the Veteran's current MDS is a result of his conceded in-service herbicide exposure.  Notably, in his May 2014 letter, a physician opined that the Veteran's MDS was a direct result of his exposure to both benzene and TCDD while stationed in Vietnam as these chemicals were present in jet fuel and Agent Orange to which the Veteran was exposed.  Another private physician also found that the MDS was a result of the herbicide exposure as the Veteran had conceded chemical exposure and did not have any of the other risk factors associated with the development of MDS.  

Additionally, a chemistry professor indicated that he believed that it was at least as likely as not that the Veteran was chronically exposed to benzene and/or TCDD during service while the Veteran has also submitted numerous articles detailing the relationship between MDS and chemical exposure.

Significantly, the positive nexus opinions are not contradicted by any other medical evidence or opinion.  Therefore, these positive nexus opinions provide the only competent medical opinion as to the relationship between the Veteran's current MDS disability and the Veteran's conceded in-service herbicide exposure.  

Again, while service connection due to conceded herbicide exposure is not warranted on a presumptive basis, in light of the fact that the Veteran had conceded herbicide exposure and that there are detailed opinions of record explaining why the Veteran's MDS should be considered related to his herbicide exposure, the Board finds that service connection is warranted on a direct basis as contemplated by Combee.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for MDS as due to exposure to herbicides, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for MDS as secondary to in-service herbicide exposure is granted, subject to criteria governing the payment of monetary awards.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


